IN THE UNITED STATES COURT OF FEDERAL CLAIMS
___________________________________
                                    )
JG TECHNOLOGIES, LLC,               )
                                    )
                  Plaintiff,        )
                                    )
            v.                      ) No. 20-455C
                                    )
THE UNITED STATES,                  ) Filed: October 29, 2021
                                    )
                  Defendant.        ) Reissued: November 10, 2021
___________________________________ )

                                     OPINION AND ORDER

         Before the Court is the Government’s Partial Motion to Dismiss Plaintiff JG Technologies,

LLC’s patent infringement claims under Rules 12(b)(1) and 12(b)(6) of the Rules of the United

States Court of Federal Claims (“RCFC”). Except for the claims related to two procurements by

the Transportation Security Administration (“TSA”) of Thruvision passive detection equipment,

the Government argues that Plaintiff’s claims are barred by the statute of limitations or precluded

as extraterritorial and that Plaintiff’s allegations fail to adequately state claims upon which relief

can be granted. For the reasons that follow, the Court GRANTS IN PART and DENIES IN

PART Defendant’s Motion.

                                         I. BACKGROUND

    A.      Factual Background

         Plaintiff owns United States Patent No. 7,952,511 (filed Apr. 7, 2000), entitled “Method

and Apparatus for the Detection of Objects Using Electromagnetic Wave Attenuation Patterns”

(“‘511 Patent”). Am. Compl. ¶ 4, ECF No. 11. James L. Geer is the sole inventor of the ‘511

Patent as well as the controlling member and owner of JG Technologies. Id. ¶ 5.
       1.      Subject Matter of the ‘511 Patent

       The ‘511 Patent claims inventions relating to detection of stealth objects (such as enemy

aircraft, missiles, satellites, drones, tanks, trucks, and cars) using electromagnetic wave attenuation

patterns. Id. ¶¶ 12–13, 16; ‘511 Patent at 2:25–35, ECF No. 11-1. Unlike other object detection

systems, the ‘511 Patent discloses technology that “provides a region of detection significantly

larger” than the “line of sight” methodology used at the time of its creation, ‘511 Patent at 2:49–

51, and provides a means of recognizing the object, not just detecting it, ECF No. 11 ¶ 20. The

relevant claims by which the ‘511 Patent accomplishes these ends are defined as follows:

       1: A method for detecting an object, comprising the steps of:

       defining expected characteristics of a scattered invisible electromagnetic radiation
       pattern to be detected at a receiver;

       attenuating at least a portion of an invisible electromagnetic radiation field by a
       presence of an object within a path of invisible electromagnetic radiation, said
       invisible electromagnetic radiation propagating off axis with respect to the receiver
       toward a scattering medium; and

       detecting the attenuation to indicate a presence of the object. . . .

       3: The method according to claim 1, further comprising the step of emitting a beam
       of electromagnetic radiation and reflectively scattering the electromagnetic
       radiation. . . .

       5: The method according to claim 1, wherein the electromagnetic radiation is man-
       made terrestrial origin radiation selected from the group consisting of radio
       frequency, microwave, and infrared radiation. . . .

       14: The method according to claim 1, wherein an identification of the object is
       made based on a computed distance to the object, the detected attenuation of the
       electromagnetic radiation, and a predetermined characteristic of the object.

       15: An apparatus for performing the method of claim 1, comprising:

       means for storing expected characteristics of scattered electromagnetic radiation to
       be received at a receiver; and

       a receiver for detecting the attenuation to indicate a presence of the object.


                                                  2
       16: A method for detecting an object, comprising the steps of:

       defining expected characteristics of diffuse source electromagnetic background radiation
       to be received at a receiver;

       attenuating at least a portion of diffuse source electromagnetic background radiation
       received at the receiver by a presence of an object; and

       detecting the attenuation to indicate a presence of the object.

‘511 Patent at 14:49–60, 14:63–65, 15:4–7, 16:1–4, 16:5–11, 16:12–21. According to Plaintiff,

each of these claims, with the exception of Claim 5, “were not well-understood, routine, or

conventional” at the time Mr. Geer filed his patent application. ECF No. 11 ¶¶ 26, 31, 34.

       2.      The ‘407 Application and Mr. Geer’s Written Claim for Compensation

       In April 2000, Mr. Geer filed U.S. Patent Application No. 09/545,407 (“‘407 Application”)

for the invention eventually covered by the ‘511 Patent. Id. ¶¶ 8, 35. On May 30, 2000, the United

States Air Force recommended that the ‘407 Application be placed under secrecy order and, more

than a year later, formally requested that the United States Patent & Trademark Office ( “USPTO”)

issue a secrecy order withholding a grant of patent. Id. ¶¶ 35, 36. The Air Force maintained that

disclosure of the invention would be “detrimental to the national security.” Id. ¶ 36. On August

1, 2001, the USPTO issued the first of many secrecy orders for the ‘407 Application. Id. ¶ 37.

       The USPTO issued a Notice of Allowability in August 2001, providing that, but for the

secrecy order, the ‘407 Application was in condition for allowance. Id. ¶ 38. From 2002 to 2009,

the Air Force annually renewed its secrecy order request. Id. ¶ 39. Plaintiff alleges that Mr. Geer

petitioned to rescind the secrecy orders only once, in January 2008. Id. ¶ 40.

       On July 8, 2008, Mr. Geer filed a claim for compensation with the Air Force under 35

U.S.C. § 183 for damages arising from the Government’s alleged use of his stealth object detection

invention during the pendency of the secrecy order. Id. ¶ 46. The Air Force Legal Operations

                                                3
Agency (“LOA”) acknowledged the claim and requested access to the ‘407 Application but

provided no estimate or timeline for a response to his claim. Id. ¶¶ 47–48. Soon after, at the Air

Force’s request, the USPTO denied Mr. Geer’s January 2008 petition to rescind the secrecy order.

Id. ¶ 41. Despite Mr. Geer’s prompting, by September 2009 the LOA was still investigating Mr.

Geer’s administrative claim for compensation. See id. ¶ 50. After again requesting in August

2009 that the secrecy order be renewed (which the USPTO granted), the Air Force finally

recommended recission of the secrecy order on December 12, 2009. Id. ¶ 42.

       The LOA, however, still did not issue a decision on Mr. Geer’s claim for compensation.

Rather, in early 2010, the LOA requested that Mr. Geer notify it when either one of two events

occurred: (1) the USPTO issued the ‘407 Application, or (2) Mr. Geer ceased prosecuting the ‘407

Application. Id. ¶ 55. The ‘511 Patent issued on May 31, 2011, and Mr. Geer duly informed the

LOA of that event on June 16, 2011. Id. ¶¶ 43, 56. Two years later, in July 2013, the LOA denied

Mr. Geer’s claim for compensation. Id. ¶ 57. Mr. Geer never sued for damages under § 183.

       3.      Mr. Geer’s Second Claim for Compensation

       Over six years later, on September 30, 2019, Mr. Geer contacted the Intellectual Property

Staff of the United States Department of Justice (“DOJ”) regarding the Government’s alleged

infringement of the ‘511 Patent. Id. ¶ 66. At DOJ’s direction, Mr. Geer sent a letter to the LOA

on October 18, 2019, detailing the ‘511 Patent’s history, including the repeated secrecy orders and

the Government’s alleged use of stealth aircraft detection technology during the pendency of those

orders. Id. ¶¶ 67–68. He attached to the letter the ‘511 Patent and claim charts detailing the

Government’s alleged infringement of claims 1 and 15 of the ‘511 Patent. See App. to Def.’s

Partial Mot. to Dismiss First Am. Compl. at 16–39, ECF No. 17-1. The LOA’s response directed

Mr. Geer to the Department of Defense’s (“DoD”) procedures for filing a claim for compensation



                                                4
as outlined in the Defense Federal Acquisition Regulation Supplement (“DFARS”), 48 C.F.R.

§ 227.7000 et seq. (2011) (“DFARS 227.70”). ECF No. 11 ¶ 69. Specifically, the letter requested

that Mr. Geer submit information satisfying DFARS 227.7004(a)(4), (b)(2)–(8), and (b)(10)–(11).1




       1  DFARS 227.7004(a)(4) requires that a claim for compensation “must be actually
communicated to and received by a Department, agency, organization, office, or field
establishment within the Department of Defense,” “in writing,” and should include, among other
information, “(4) A sufficient designation of the alleged infringing item or process to permit
identification, giving the military or commercial designation, if known, to the claimant.”

        DFARS 227.7004(b) provides a list of material and information that is “generally necessary
in the course of processing a claim of patent infringement” and encourages claimants “to furnish
this information at the time of filing a claim to permit the most expeditious processing and
settlement of the claim.” This includes, as relevant here:

       (2) Identification of all procurements known to claimant which involve the alleged
       infringing item or process, including the identity of the vendor or contractor and
       the Government procuring activity.
       (3) A detailed identification of the accused article or process, particularly where
       the article or process relates to a component or subcomponent of the item procured,
       an element by element comparison of the representative claims with the accused
       article or process. If available, this identification should include documentation
       and drawings to illustrate the accused article or process in suitable detail to enable
       verification of the infringement comparison.
       (4) Names and addresses of all past and present licenses under the patent(s), and
       copies of all license agreements and releases involving the patent(s).
       (5) A brief description of all litigation in which the patent(s) has been or is now
       involved, and the present status thereof.
       (6) A list of all persons to whom notices of infringement have been sent, including
       all departments and agencies of the Government, and a statement of the ultimate
       disposition of each.
       (7) A description of Government employment or military service, if any, by the
       inventor and/or patent owner.
       (8) A list of all Government contracts under which the inventor, patent owner, or
       anyone in privity with him performed work relating to the patented subject matter.
       . ..
       (10) A copy of the Patent Office file of each patent if available to claimant.
       (11) Pertinent prior art known to claimant, not contained in the Patent Office file,
       particularly publications and foreign art.
Id.
                                                 5
ECF No. 17-1 at 41–42. Of particular importance to the LOA was the need to identify accused

programs or products Mr. Geer believed infringed the ‘511 Patent. Id. at 42.

         On November 21, 2019, Mr. Geer responded to the ten categories of information requested.

ECF No. 11 ¶ 70; see ECF No. 17-1 at 43–45. While satisfied with several of Mr. Geer’s

responses, the LOA stated that it still required “[a] sufficient designation of the alleged infringing

item or process,” DFARS 227.7004(a)(4), and a “detailed identification of the accused article or

process,” id. 227.7004(b)(3). See ECF No. 17-1 at 47. In response, Mr. Geer gave a sworn

declaration providing his basis for the Government’s alleged infringement of the ‘511 Patent and

stating that he had attempted to determine the “military or commercial designation of items or

processes” but was ultimately unsuccessful. Id. at 52; see id. at 51–53. The LOA accepted this

declaration as complying with DFARS 227.7004(a)(6) and docketed Mr. Geer’s claim with an

effective date of January 23, 2020. Id. at 63.

    B.      Procedural History

         Plaintiff filed its Complaint in this Court on April 17, 2020, alleging that the Government,

acting through a variety of agencies, infringed the ‘511 Patent under 28 U.S.C. § 1498(a) by using

the inventions described in claims 1, 14, and 15 to detect aircraft, as well as using the invention in

claim 16 for passive millimeter wave and passive terahertz detection. Pl.’s Compl. ¶¶ 2, 52–53,

ECF No. 1. The Government moved to dismiss Plaintiff’s Complaint under RCFC 12(b)(1) and

12(b)(6). See Def.’s Mot. to Dismiss Pl.’s Compl., ECF No. 9.

         On July 7, 2020, Plaintiff filed its Amended Complaint. See ECF No. 11. Besides

reiterating its original claims, Plaintiff provided several additional examples of Government

infringement. See, e.g., id. ¶¶ 92–103. These include new allegations that the TSA, Air Force,

Customs and Border Protection (“CBP”), Army, and the State Department’s Bureau of



                                                  6
International Narcotics and Law Enforcement Affairs (“INL”) contracted with a company named

Thruvision to use passive wave and passive terahertz detection technologies. Id. ¶¶ 92–96; Passive

Detection Claim Chart at 4, ECF No. 11-3. Plaintiff also alleges that the Government violated

claims 1, 3, 5, 14, and 15 of the ‘511 Patent, either literally or through the doctrine of equivalents,

through its use of autonomous vehicles, such as MIDARS. ECF No. 11 ¶ 97. Finally, it claims

that the Government violated at least claims 1 and 15 through use of vehicles with collision

detection systems of any kind, pointing to the Government’s purchase of Chevrolet vehicles and

Ford Police Explorers, as well as the repair of a 2018 Dodge Charger. 2 Id. ¶¶ 98–102. Although

the statute of limitations in the Court of Federal Claims is six years, Plaintiff argues that under 35

U.S.C. § 286 it is entitled to 1,823 days of tolling—the period between submission of Mr. Geer’s

claim for compensation under 35 U.S.C. § 183 and the Air Force’s denial of that claim—for

recovery of damages for patent infringement. ECF No. 11 ¶¶ 61–62.

        The Government moved to dismiss the Amended Complaint on September 18, 2020, for

lack of subject-matter jurisdiction and failure to state a claim, arguing that all of Plaintiff’s claims,

except those based on two post-2014 procurements by TSA of Thruvision equipment, are time-

barred by the six-year statute of limitations under 28 U.S.C. § 2501, extraterritorial under 28 U.S.C.

§ 1498(c), or otherwise insufficiently pled. See Def.’s Partial Mot. to Dismiss First Am. Compl.

at 7, ECF No. 17. The Motion is fully briefed and ripe for decision. See Pl.’s Resp. in Opp’n to




        2The Court will address Plaintiff’s infringement claims by reference to the following
categories: (1) aircraft detection claims, (2) passive detection claims, (3) autonomous vehicle
claims, and (4) vehicle collision detection claims.
                                                   7
Def.’s Partial Mot. to Dismiss, ECF No. 18; Def.’s Reply in Support of Its Partial Mot. to Dismiss,

ECF No. 19. 3

                                           II. DISCUSSION

    A.        Standards of Review

         1.      RCFC 12(b)(1)

         Jurisdiction is a threshold requirement. If the Court “determines at any time that it lacks

subject-matter jurisdiction, [it] must dismiss the action.” RCFC 12(h)(3); see RCFC 12(b)(1). The

burden of proving subject-matter jurisdiction lies with the plaintiff. Reynolds v. Army & Air Force

Exch. Serv., 846 F.2d 746, 748 (Fed. Cir. 1988). In determining whether a plaintiff has met this

burden on a motion to dismiss pursuant to RCFC 12(b)(1), the Court is “obligated to assume all

factual allegations to be true and to draw all reasonable inferences in plaintiff’s favor.” Henke v.

United States, 60 F.3d 795, 797 (Fed. Cir. 1995) (citing Scheuer v. Rhodes, 416 U.S. 232, 236–37

(1974)). If jurisdictional facts are disputed, the plaintiff may not rest on mere allegations; instead,

it must produce “competent proof” sufficient to support its allegations. McNutt v. Gen. Motors

Acceptance Corp. of Ind., Inc., 298 U.S. 178, 189 (1936); see Taylor v. United States, 303 F.3d

1357, 1359 (Fed. Cir. 2002) (“Plaintiff bears the burden of showing jurisdiction by a

preponderance of the evidence.” (citation omitted)). In such case, the Court is not strictly confined

to the pleadings and may “find facts on its own.” Meyers v. United States, 96 Fed. Cl. 34, 43

(2010) (citation omitted).

         Claims brought in the Court of Federal Claims are subject to a six-year statute of limitations

period. 28 U.S.C. § 2501 (2004). Any claims first accruing more than six years before the filing



         3Upon filing, the First Amended Complaint superseded Plaintiff’s original complaint and
became the controlling pleading. See Smith v. United States, 120 Fed. Cl. 455, 460 (2015). As a
result, the Government’s Motion to Dismiss Plaintiff’s Complaint, ECF No. 9, is moot. See id.
                                                   8
of a complaint are beyond the Court’s jurisdiction. Id.; see John R. Sand & Gravel Co. v. United

States, 552 U.S. 130, 134 (2008) (determining that the limitations period in § 2501 is jurisdictional

in nature).

         2.      RCFC 12(b)(6)

         On a motion brought under RCFC 12(b)(6), the question is not “whether a plaintiff will

ultimately prevail but whether the claimant is entitled to offer evidence to support the claims.”

Scheuer, 416 U.S. at 236. Dismissal is therefore appropriate under RCFC 12(b)(6) when a

plaintiff’s allegations do not “raise a claim of entitlement to relief.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 558 (2007). To survive a motion to dismiss, a complaint must “contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (quoting Twombly, 550 U.S. at 570). “Threadbare

recitals of the elements of a cause of action, supported by mere conclusory statements, do not

suffice.” Id. When evaluating the sufficiency of a plaintiff’s claim, the Court assumes the truth

of a complaint’s factual allegations and “draw[s] all reasonable inferences in plaintiff’s favor.”

Henke, 60 F.3d at 797. The Court “must consider the complaint in its entirety,” including

“documents incorporated into the complaint by reference[] and matters of which a court may take

judicial notice.” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007).

    B.        Many, But Not All, of Plaintiff’s Claims Under 28 U.S.C. § 1498(a) Are Time-
              Barred.

         The Court has “jurisdiction only where and to the extent that the government has waived

its sovereign immunity.” Ledford v. United States, 297 F.3d 1378, 1381 (Fed. Cir. 2002) (quoting

Overall Roofing & Constr. Inc. v. United States, 929 F.2d 687, 688 (Fed. Cir. 1991)). Waivers of

sovereign immunity are strictly construed; they “cannot be implied but must be unequivocally

expressed” in statutory text. United States v. King, 395 U.S. 1, 4 (1969); see Lane v. Pena, 518


                                                   9
U.S. 187, 192 (1996).      The United States has waived its sovereign immunity for patent

infringement claims brought under 28 U.S.C. § 1498(a). That provision grants this Court exclusive

jurisdiction over an action against the United States “[w]henever an invention described in and

covered by a patent of the United States is used or manufactured by or for the United States without

license of the owner thereof or lawful right to use or manufacture the same.” 28 U.S.C. § 1498(a)

(1998); Hitkansut LLC v. United States, 130 Fed. Cl. 353, 367 (2017).

       A patent infringement claim brought under § 1498(a) must be brought within six years of

the date such claim first accrues. See 28 U.S.C. § 2501. Section 1498(a) claims accrue upon the

first usage or manufacture of an accused device following the issuance of an allegedly infringed

patent; subsequent or repeated uses do not restart the limitations period. Starobin v. United States,

229 Ct. Cl. 67, 70–71 (1981) (per curiam). Instead, “once the device is available for use, the

license is taken, the patent owner’s cause of action accrues, and the patent owner has six years to

bring its case.” Ross-Hime Designs, Inc. v. United States, 139 Fed. Cl. 444, 459 (2018) (citing

Starobin, 229 Ct. Cl. at 70–71). If the only alleged infringement precedes the limitations period,

“recovery as to that particular device is barred forever by 28 U.S.C. § 2501.” Starobin, 229 Ct.

Cl. at 71–72. Consequently, for its claims to survive dismissal, Plaintiff must provide “relevant,

competent evidence” demonstrating by a preponderance of the evidence that it filed suit within six

years of the accrual of its infringement claims. Hornback v. United States, 52 Fed. Cl. 374, 377

(2002); see Unitrac, LLC v. United States, 113 Fed. Cl. 156, 161 (2013), aff’d, 589 F. App’x 990

(Fed. Cir. 2015).

       With the enactment of 35 U.S.C. § 286, however, Congress provided some flexibility to

patent claimants where they first pursue an administrative claim before filing suit, allowing the




                                                 10
limitations period to be tolled for the period during which an agency considers a claim for

compensation. 35 U.S.C. § 286 (1952). Section 286 provides:

       In the case of claims against the United States Government for use of a patented
       invention, the period before bringing suit, up to six years, between the date of
       receipt of a written claim for compensation by the department or agency of the
       Government having authority to settle such claim, and the date of mailing by the
       Government of a notice to the claimant that his claim has been denied shall not be
       counted as part of the [six-year] period. . . .

Id. In other words, if an administrative claim is filed, “[t]he tolling period under 35 U.S.C. § 286

is equal to the shorter of: (i) six years or (ii) the time between the receipt of the claim by the

government and the mailing of a notice of denial of the claim by that agency or department.”

McCreary v. United States, 35 Fed. Cl. 533, 545 (1996), aff’d, 114 F.3d 1206 (Fed. Cir. 1997).

Before the Court may apply § 286, Plaintiff bears the burden of demonstrating that it filed a

“written claim for compensation” with the appropriate agency. 35 U.S.C. § 286.

       One preliminary point of note needs addressing as to claim accrual. The Government

appears to contend that, if it used Plaintiff’s invention before issuance of the ‘511 Patent, pre-

issuance use constitutes first accrual of Plaintiff’s claim. See, e.g., ECF No. 17 at 17 (citing Martin

v. United States, 99 Fed. Cl. 627, 632–33 (2011)). If that is its view, the Government misstates

the law on this point: “when procurement of an item precedes the issuance of the patent rights, []

the first use of the item subsequent to the issuance of the patent becomes the time of the taking for

the purpose of 28 U.S.C. § 2501.” Starobin, 229 Ct. Cl. at 72 (citing Coakwell v. United States,

178 Ct. Cl. 654 (1967)); see Marsh v. Nichols, Shepard & Co., 128 U.S. 605, 612 (1888) (“Until

the patent is issued there is no property right in it, that is, no such right as the inventor can

enforce.”). Thus, to the extent the Government argues that use occurring before issuance of the

‘511 Patent defeats Plaintiff’s claims, its argument must fail so long as Plaintiff properly

demonstrates the Government’s first post-issuance use occurred within the limitations period. See


                                                  11
Coakwell, 178 Ct. Cl. at 659 (demonstrating the principle that, once a patent issues, accused articles

that preexisted that patent may infringe the patent after its issuance). The cases the Government

cites are not inconsistent with this conclusion. See Amgen, Inc. v. Genetics Inst., Inc., 98 F.3d

1328, 1332 (Fed. Cir. 1996) (“[O]f course suit can not [sic] be brought for infringement of a patent

that has not issued.”); Martin, 99 Fed. Cl. at 632 (stating that § 1498 “does not grant the Court of

Federal Claims jurisdiction over a claim for alleged infringement of an unissued patent”).

       1.      Aircraft Detection Claims

       Although the parties do not dispute that some tolling is applicable to Plaintiff’s aircraft

detection claims, they disagree on what event properly triggered the tolling period.              The

Government asserts that Plaintiff’s aircraft detection claims are time-barred if they accrued before

January 22, 2014. 4 ECF No. 17 at 16. It calculates this date by counting back six years from the

filing date of Plaintiff’s Complaint on April 17, 2020, and adding 85 days of tolling—the number

of days between January 23, 2020, when Plaintiff submitted its § 1498(a) claim for compensation

to the LOA, and the filing of its Complaint. Id. In its Amended Complaint, Plaintiff claims that

1,823 days should be added to the limitations period. ECF No. 11 ¶ 62 (citing Dow Chem. Co. v.

United States, 32 Fed. Cl. 11, 20–21 (1994)). These 1,823 days represent the total time the LOA

took to consider and then deny Plaintiff’s § 183 claim for compensation. Id. ¶ 61. At the very

least, Plaintiff argues it is entitled to 751 days of tolling based on its § 183 claim for compensation

(which equals the number of days between June 16, 2011, the date the LOA learned of the issuance

of the ‘511 Patent, and the LOA’s July 5, 2013 letter denying his claim), plus 179 days of tolling

based on its § 286 claim for compensation (which equals the number of days between the date the




       4 The Government notes that the critical date is not January 23, 2014, because 2020 was a
leap year while 2014 was not. ECF No. 17 at 16 n.7.
                                                 12
LOA received Mr. Geer’s claim letter dated October 18, 2019, and the filing of the Complaint),

for a total of 930 days. ECF No. 18 at 14, 15–16.

               a. Tolling Based on Plaintiff’s 2008 § 183 Administrative Claim for Compensation

       Plaintiff’s Amended Complaint presents a novel tolling question: whether a § 183 claim

for compensation may be used pursuant to § 286 to toll the statute of limitations as it relates to

§ 1498(a) claims. The Court finds this argument is without merit.

       First, § 183 and § 1498(a) provide fundamentally different causes of action. Under § 183,

a claimant may seek relief for damages caused by imposition of a secrecy order during the

pendency of a patent application. 35 U.S.C. § 183 (2011). Section 183 states in relevant part,

       An applicant . . . whose patent is withheld as herein provided, shall have the right,
       beginning at the date the applicant is notified that, except for such order, his
       application is otherwise in condition for allowance . . . and ending six years after a
       patent is issued thereon, to apply to the head of any department or agency who
       caused the order to be issued for compensation for the damage caused by the order
       of secrecy and/or for the use of the invention by the Government, resulting from his
       disclosure. The right to compensation for use shall begin on the date of the first
       use of the invention by the Government. The head of the department or agency is
       authorized, upon the presentation of a claim, to enter into an agreement with the
       applicant, his successors, assigns, or legal representatives, in full settlement for the
       damage and/or use. . . . The owner of any patent issued upon an application that
       was subject to a secrecy order issued pursuant to section 181, who did not apply for
       compensation as above provided, shall have the right, after the date of issuance of
       such patent, to bring suit in the United States Court of Federal Claims for just
       compensation for the damage caused by reason of the order of secrecy and/or use
       by the Government of the invention resulting from his disclosure. The right to
       compensation for use shall begin on the date of the first use of the invention by the
       Government.

Id. (emphasis added). In other words, “Section 183 provides for damages to be paid to patent

holders in two situations: when the Government wrongly uses the [now-]patented device during

the period of secrecy, and when the secrecy order itself causes damages.” McDonnell Douglas

Corp. v. United States, 229 Ct. Cl. 323, 333–34 (1982) (citation omitted)). Additionally, § 183

provides two separate routes for obtaining compensation. Constant v. United States, 223 Ct. Cl.


                                                 13
148, 153 (1980). Under the first route, the claimant may seek compensation from the relevant

department or agency head from the date the notice of allowability issues (here, August 16, 2001,

see ECF No. 11 ¶¶ 37–38) until six years after issuance of the patent. AT&T Co. v. United States,

231 Ct. Cl. 360, 363–64 (1982). If relief is denied, the claimant may seek judicial review of its

claim in this Court. Id. at 363. The second route allows the claimant direct access to the Court of

Federal Claims if it foregoes the first route. Id. at 363–64. Plaintiff chose the first route by

submitting its 2008 claim for compensation to the LOA. See ECF No. 11 ¶¶ 56–57. It did not

seek judicial review of the LOA’s denial, and any § 183 claim has since expired. See ECF No. 11

¶ 10; 35 U.S.C. § 183; 28 U.S.C. § 2501; AT&T Co., 231 Ct. Cl. at 363.

        Section 1498(a), on the other hand, provides a cause of action when the Government uses

or manufactures a patented invention without authorization. 28 U.S.C. § 1498(a) (applying to use

or manufacture of “an invention described in and covered by a patent of the United States”

(emphasis added)). Since Plaintiff brought its claims in the instant action under § 1498(a), its

claims are limited to infringement occurring after issuance of the ‘511 Patent. See Marsh, 128

U.S. at 612. If the Court were to accept Plaintiff’s tolling argument, however, it would add 1,057

days to the tolling calculation for a period before the patent was even issued.

        Although Plaintiff argues § 286 does not explicitly require that the claims subject to

litigation be identical to those contained in the administrative claim for compensation, applying §

286 to the relevant claims at issue in this case, as Plaintiff suggests, stretches the statutory language

too far. ECF No. 18 at 14–15. First, the language of § 286 relates specifically to claims against

the Government for use of a patented invention. 28 U.S.C. § 286. As explained above, when

Plaintiff filed its 2008 claim for compensation, it did so under § 183 because the claim pertained

to damages arising from the secrecy orders imposed on Plaintiff’s patent application, not use of



                                                   14
the then-nonexistent ‘511 Patent. See ECF No. 17-1 at 1. Simply put, Plaintiff’s 2008 § 183 claim

for compensation related to a cause of action fundamentally different from the § 1498(a) cause of

action before the Court now. Compare 28 U.S.C. § 1498(a), with 35 U.S.C. § 183. The former,

therefore, cannot be the relevant trigger of the tolling period for the latter.

        Moreover, Plaintiff sat on its rights by not bringing suit under § 183. When Plaintiff was

unable to reach a satisfactory settlement after submitting its 2008 administrative claim, it could

have immediately sought judicial relief on that claim. See 35 U.S.C. § 183; AT&T Co., 231 Ct.

Cl. at 363. But it chose not to sue under § 183, instead letting that statute of limitations run and

the cause of action expire. By attempting to use § 286 to extend the tolling period back to the

denial of the 2008 claim for compensation, Plaintiff attempts to receive the benefit of a since-

expired cause of action. 5 The strictures governing waiver of sovereign immunity are not so pliable.

See King, 395 U.S. at 4.

        Plaintiff’s reliance on Dow Chemical is unpersuasive. See ECF No. 11 ¶ 62. In that case,

the court held that the statute of limitations on the plaintiff’s § 1498(a) claims were tolled from the

date it submitted a written claim to the Government, for payment of royalties owed for the

Government’s alleged licensed use of the plaintiff’s patented slurry pump injection system, until

the date when the Government issued a final decision upholding its decision to deny the

administrative claim. Dow Chem., 32 Fed. Cl. at 20–21. Dow Chemical contains no reference to

or discussion of § 286’s relation to § 183, nor is its holding inconsistent with the Court’s decision

here. See id. Indeed, it tends to support the conclusion that a patent infringement action is tolled

by a claim for compensation alleging infringement of the patent at issue (while it was in existence)



        5Plaintiff, as the Government notes, has already received some remediation for the
administrative exhaustion period related to its 2008 claim for compensation: a 1,826 day-for-day
adjustment to the term of its patent. ECF No. 17 at 17 (citing 35 U.S.C. § 154(b) (2013)).
                                                  15
and that recovery is limited to “any infringement claims that accrued during the life of [the]

patent.” Id. at 21. Reading Dow Chemical as Plaintiff presumably suggests would contradict

precedent consistently limiting property rights in a patent exclusively to the post-issuance period.

See Marsh, 128 U.S. at 612; Amgen, 98 F.3d at 1332.

         Plaintiff’s argument that the Government utilized the full benefit of § 286’s tolling

provision without affording Plaintiff the same benefit is equally unavailing. ECF No. 18 at 15.

The scope of the Government’s waiver of sovereign immunity in patent infringement suits is

delineated by § 286 and § 2501. See Unitrac, 113 Fed. Cl. at 164. Equitable arguments such as

the one Plaintiff raises are inapplicable. See John R. Sand & Gravel Co., 552 U.S. at 136 (equitable

tolling does not apply under § 2501).

                b. Tolling Based on Plaintiff’s 2019 § 1498(a) Administrative Claim for
                   Compensation

         Unlike the 2008 claim for compensation, there is no dispute that Plaintiff’s claim for

compensation first submitted to the LOA in October 2019 qualifies as a “claim” under § 286 vis-

à-vis Plaintiff’s § 1498(a) claims alleging infringement of the ‘511 Patent. The parties, however,

disagree as to the date from which tolling began. Plaintiff asserts that the limitations period is

tolled from the date LOA received his claim notice on October 22, 2019, while the Government

argues that January 23, 2020, the date Plaintiff perfected his claim pursuant to the applicable

procedures, is the proper date for calculating the tolling period. 6 ECF No. 18 at 14; ECF No. 17

at 16.




         The copy of Plaintiff’s claim letter dated October 18, 2019, contained in the appendix
         6

indicates it was received by the LOA on October 29, 2019, not October 22, 2019, as Plaintiff
alleges. ECF No. 17-1 at 14. Regardless, since Plaintiff is only entitled to tolling as of the January
23, 2020 date of compliance with the DFARS, the issue is immaterial.
                                                 16
       The Air Force follows the DFARS’s definition of a claim for compensation, a definition

the court has previously found controlling. See Unitrac, 113 Fed. Cl. at 164. Specifically, DFARS

227.7004 requires that a claim for compensation include the following information:

       (1) An allegation of infringement;

       (2) A request for compensation, either expressed or implied;

       (3) A citation of the patent or patents alleged to be infringed;

       (4) A sufficient designation of the alleged infringing item or process to permit
       identification, giving the military or commercial designation, if known, to the
       claimant;

       (5) A designation of at least one claim of each patent alleged to be infringed; or

       (6) As an alternative to (a)(4) and (5) of this section, a declaration that the claimant
       has made a bona fide attempt to determine the item or process which is alleged to
       infringe, but was unable to do so, giving reasons, and stating a reasonable basis for
       his belief that his patent or patents are being infringed.

DFARS 227.7004(a). Subpart 227.7004(b) provides a list of additional information considered

“generally necessary” and which “[c]laimants are encouraged to furnish . . . at the time of filing a

claim.” DFARS 227.7004(b).

       According to the LOA, Mr. Geer’s October 18, 2019 letter failed to properly designate the

alleged infringing processes or instrumentalities as required by DFARS 227.7004(a)(4), nor did

he, in the alternative, file a declaration under Subpart 227.7004(a)(6). See ECF No. 17-1 at 14–

15, 41. When asked to identify the Air Force’s infringement, Mr. Geer responded by describing

the process detailed in the ‘511 Patent. See id. at 43. He then alleged that “the Government has

systems that work in accordance with these examples within the [Air Force] and potentially other

agencies (e.g., NORAD, the Defense Intelligence Agency, or the Central Intelligence Agency).”

Id. Ultimately, the LOA determined his original submission was insufficient to constitute a claim

under DFARS and concluded that a claim for compensation was not properly filed until Mr. Geer


                                                 17
submitted the January 23, 2020 declaration pursuant to Subpart 227.7004(a)(6). Id. at 47–48, 63;

see id. at 51–53.

       Plaintiff sees things differently, arguing “[t]here is no requirement in the statute that the

agency have actual notice of the [patent] infringement claim or that any specific office within the

agency must receive the written claim for compensation.” ECF No. 18 at 13 (quoting Leonardo

v. United States, 55 Fed. Cl. 344, 352 (2003)). In reply, the Government emphasizes that DFARS

227.70 is controlling, and even were that not the case, Plaintiff has not met the minimum

requirements for establishing a claim for compensation as described in Filler v. United States, 148

Fed. Cl. 123 (2020). ECF No. 19 at 9–10; see Filler, 148 Fed. Cl. at 142 (requiring “a written

claim notifying the correct agency . . . of the underlying facts of a claim against the government[]

and [stating] a sum certain for damages” where the agency did not have a regulation defining an

administrative claim procedure (citing Leonardo, 55 Fed. Cl. at 352–53)).

       The weight of authority supports the Government’s argument. This court has repeatedly

relied on agency regulations to determine whether a claimant properly filed a claim for

compensation. See Pratt & Whitney Can., Inc. v. United States, 17 Cl. Ct. 777, 790 (1989)

(recognizing that the plaintiff’s letters fulfilled the requirements of an administrative claim through

compliance with Army and Navy regulations); Motorola, Inc. v. United States, 13 Cl. Ct. 420, 428

(1987) (citing the applicable regulations as requiring a request for compensation and a designation

of at least one claim of each allegedly infringed patent). DFARS’s claim requirements were

directly at issue in Unitrac. The Unitrac court acknowledged that the plaintiff’s first informal

contact with DoD regarding the patent infringement claims had technically satisfied § 286’s

writing requirement but held that tolling was available only from the date the plaintiff formally

requested that its written submissions be considered as a DFARS claim. 113 Fed. Cl. at 164



                                                  18
(concluding that DFARS 227.70, § 2501, and § 286 “constitute[d] the scope of the Government’s

waiver of sovereign immunity” under § 1498).

       Even Leonardo, which Plaintiff relies on, supports the Government’s argument. See 55

Fed. Cl. at 352; ECF No. 18 at 13. There, in the context of a copyright claim under § 1498(b), the

court first looked to the language of the statute to determine whether it required that a claim for

compensation provide the relevant agency with actual notice of copyright infringement. Leonardo,

55 Fed. Cl. at 352. Leonardo then looked to see whether DOJ and State Department regulations

provided those agencies’ interpretations of the term. Id. After it determined that the agencies had

not interpreted the meaning of a claim for compensation or defined claim procedures, it relied on

the plain language of § 1498(b) to conclude that the plaintiff’s claim provided sufficient notice to

toll the statute of limitations. Id.; see Filler, 148 Fed. Cl. at 133, 142–43.

       The Court finds these authorities persuasive and determines that since Plaintiff did not

comply with the DFARS until January 23, 2020, that is the appropriate date to begin tolling its

aircraft detection claims. Plaintiff is therefore entitled to 85 days of tolling on those claims. It is

therefore not necessary to address Defendant’s alternative Filler argument.

               c. Secret Use

       Citing de Graffenried v. United States, 25 Cl. Ct. 209, 213 (1992), Plaintiff also argues that

the accrual date as to its aircraft detection claims should be suspended due to the Government’s

alleged secret use of the ‘511 Patent. ECF No. 18 at 16–17; ECF No. 11 ¶¶ 64–65. To successfully

demonstrate that the Government has concealed its usage of an accused device, Plaintiff bears the

burden of showing either that “defendant has concealed its acts with the result that plaintiff was

unaware of their existence” or “its injury was ‘inherently unknowable’ at the accrual date.”

Japanese War Notes Claimants Ass’n v. United States, 178 Ct. Cl. 630, 634 (1967) (footnote



                                                  19
omitted) (quoting Urie v. Thompson, 337 U.S. 163, 169 (1949)). “A mere lack of knowledge of

the existence of facts which [may] constitute a cause of action,” coupled with speculation that

future discovery may ultimately reveal evidence of secret use, does not satisfy Plaintiff’s burden.

Custer v. United States, 224 Ct. Cl. 140, 147–48 (1980).

       The Amended Complaint alleges secret use in two paragraphs. See ECF No. 11 ¶¶ 64–65.

Paragraph 64 recites the legal standard laid out in Japanese War Notes, while paragraph 65 asserts

in conclusory fashion that “[a]t least some of the Government’s use of inventions claimed in the

‘511 patent has been secret, including without limitation the Government’s use of inventions

claimed in the ‘511 patent in technology for detecting stealth aircraft.” Id. ¶ 65. In its Opposition,

Plaintiff further argues that the Government has not disputed its secret use allegations or pointed

to any documents indicating that Plaintiff should have been aware of the Government’s alleged

infringing actions. ECF No. 18 at 16. On that basis, Plaintiff claims that discovery into the relevant

facts is necessary. Id. The Government correctly argues that Plaintiff’s conclusory allegations,

without any factual allegations or supporting evidence, fail to sufficiently plead an accrual

suspension claim based on secret use. ECF No. 19 at 11–12. As noted, paragraph 64 provides no

factual allegations, merely stating the legal standard, and paragraph 65 is a quintessential example

of a conclusory statement, lacking the “well-pleaded facts” required to avoid dismissal. Iqbal, 556

U.S. at 679.

       Plaintiff’s reliance on de Graffenreid is also unconvincing. In that case, the parties

presented sufficient evidence for the court to infer that the Government deliberately concealed

material facts from the plaintiff regarding use of guided boring devices at an Army arsenal. de

Graffenried, 25 Cl. Ct. at 213. For example, the plaintiff demonstrated that the Government made

false representations and deliberately prevented the plaintiff from entering the facility where



                                                 20
infringing devices were in use. Id. at 213–14. Although Plaintiff focuses on the fact that the

plaintiff in de Graffenried supported its allegations of secret use with information obtained during

discovery and suggests the same be allowed here, that argument ignores the fundamental principles

of the pleading standard, which requires that a plaintiff demonstrate more than bare allegations of

secret use devoid of supporting facts before it may proceed to conduct discovery. See Twombly,

550 U.S. at 558 (explaining that the plausibility standard ensures that “a largely groundless claim”

does not unnecessarily “tak[e] up the time of a number of other people” through costly and

protracted litigation, including discovery) (citation omitted)); see also Japanese War Notes, 178

Ct. Cl. at 631, 634–35; Custer, 224 Ct. Cl. at 147–48.

          Moreover, Plaintiff misconstrues the standard articulated in Japanese War Notes. See ECF

No. 18 at 16. Despite Plaintiff’s assertions, the burden of sufficiently alleging secret use falls upon

Plaintiff. Japanese War Notes, 178 Ct. Cl. at 634. The extent to which the Government disputes

or provides documents contradicting Plaintiff’s allegations is irrelevant where Plaintiff bears the

burden of demonstrating jurisdiction in the first instance. See id. Consequently, Plaintiff’s secret

use allegations are insufficiently pled and thus do not support tolling for its aircraft detection

claims.

                 d. Plaintiff’s Aircraft Detection Claims Are Without Jurisdiction

          In its Amended Complaint and attached claim chart, Plaintiff identifies one accused device

produced by the MITRE Corporation and described in a 2005 article. See, e.g., Aircraft Detection

Claims Chart at 7–11, 14–25, ECF No. 11-2. To support jurisdiction, however, Plaintiff must

sufficiently plead facts showing that the Government’s first use of the MITRE technology

following issuance of the ‘511 Patent occurred sometime after January 22, 2014. See Starobin,

229 Ct. Cl. at 72. Nothing in the article, written long before issuance of the ‘511 Patent, provides



                                                  21
facts supporting first accrual after 2014. See ECF No. 11-2 at 14–25. The Amended Complaint

and claim chart are equally unsupportive, identifying no other accused devices and alleging no

facts supporting claim accrual within the limitations period. See ECF No. 11 ¶ 90; ECF No. 11-2

at 2–12. Plaintiff’s remaining exhibits only describe the MITRE Corporation and the process by

which stealth aircraft reduce heat signatures. See ECF No. 11-2 at 27–30, 32–37.

       In its Opposition, however, Plaintiff (for the first time) directs the Court’s attention to four

articles discovered after filing its Amended Complaint. See ECF No. 18 at 23–24. The first two,

2020 articles published by Defense World and the Teller Report, detail claims that Russian

researchers have found a means of detecting stealth aircraft. App. to Pl.’s Resp. in Opp’n to Def.’s

Partial Mot. to Dismiss at 7, 8–11, ECF No. 18-1. The second pair of articles, both published in

2012, id. at 12–13, 14–17, discuss the Government’s previous desire for missile identifying

technology that uses “UV sensor[s] [that] work[] by looking for non-reflective shadows against

the bright UV glare of the sky—like silhouettes against a lightboard,” id. at 13. Because the

Government has acknowledged this technology existed or could potentially be developed, Plaintiff

reasons that discovery will show that it has used it within the relevant period. ECF No. 18 at 24–

25.

       As the Government notes, these exhibits are outside of the pleading and thus cannot be

considered on a Rule 12(b) motion. ECF No. 19 at 15–16; Am. Contractors Indem. Co. v. United

States, 570 F.3d 1373, 1376 (Fed. Cir. 2009). Regardless, these exhibits provide no additional

jurisdictional support. The 2012 articles, like the 2005 MITRE Corporation article, were published

outside the limitations period and discuss only the Government’s aspiration to develop UV

cloaking for stealth aircraft. They do not identify any accused device or demonstrate that the

Government ever obtained this technology. See ECF No. 18-1 at 12–17. Furthermore, they



                                                 22
contain no information suggesting Government use after January 22, 2014. See id. As for the

2020 articles, discussions of Russian stealth detection technology do nothing to identify or describe

the United States Government’s alleged infringement of the ‘511 Patent, see id. at 7–11, despite

Plaintiff’s assertion that “if Russian researchers have developed such technologies, it is reasonable

to infer that the United States is also currently employing such technology,” ECF No. 18 at 24.

Though obligated to “draw all reasonable inferences in plaintiff’s favor,” the Court has no

obligation to accept speculation as well-pled fact. Henke, 60 F.3d at 797. Consequently, Plaintiff

has not provided “relevant, competent evidence” demonstrating that its aircraft detection claims

first accrued within six years, plus 85 days, of it filing this suit. Hornback, 52 Fed. Cl. at 377.

Accordingly, the Court lacks jurisdiction over those claims.

       2.      Passive Detection Claims

       Plaintiff pled its passive detection claims in the initial Complaint. See ECF No. 1 ¶ 53.

Accordingly, without tolling, the date for determining whether the claims are within the statute of

limitations, and thus the Court’s jurisdiction, is April 17, 2014. See 28 U.S.C. § 2501.

       Section 286 tolls the statute of limitations only for the period between the filing of a written

claim for compensation received by the relevant government agency and the date of the agency’s

denial of the claim. 35 U.S.C. § 286. Here, Plaintiff’s passive detection allegations relate to the

following relevant agencies: TSA, Air Force, Army, CBP, and INL. ECF No. 11 ¶¶ 91–96; ECF

No. 11-3 at 4–6. Yet, with the exception of the Air Force, Plaintiff’s Amended Complaint does

not properly allege that it submitted a claim for compensation to any of these agencies. Plaintiff

argued at the hearing on this Motion that submitting a claim to the Air Force operated as a blanket

claim against all alleged infringing agencies. Such argument ignores the plain text of § 286, which

conditions tolling on a claimant submitting a claim to the “department or agency of the



                                                 23
Government having authority to settle” that claim. 35 U.S.C. § 286 (emphasis added). Plaintiff

has provided no case law or authority supporting the position that the Air Force has such authority

with respect to claims against the other relevant agencies. Even Plaintiff’s claim for compensation

submitted to the Air Force, however, does not trigger tolling since it only discussed aircraft

detection technology and made no allegations of infringement as to passive wave or passive

terahertz detection. See ECF No. 17-1 at 49–62; DFARS 227.7004(a)(1); see also Starobin, 229

Ct. Cl. at 71–72 (describing accrual as it pertains to each individually infringing device, not a class

of infringing devices). Consequently, tolling is unavailable for Plaintiff’s passive detection claims.

        With the proper limitations period in mind (i.e., the six-year period commencing on April

17, 2014), the Court finds that it has jurisdiction over several of Plaintiff’s passive detection claims.

First, Plaintiff identified in its Complaint two post-2014 TSA contracts with Thruvision occurring

within the relevant limitations period. See ECF No. 11 ¶ 92; TSA Contracts for Thruvision Tech.

at 2–7, ECF No. 11-5. The Government concedes that these contracts support claims accruing

during the limitations period and are within the Court’s jurisdiction. ECF No. 17 at 22. The Court

agrees: both contracts, initiated in 2018, support the Court’s jurisdiction. See ECF No. 11-5 at 2,

5. Furthermore, a 2018 article describing the TSA’s reported use of body scanners within the Los

Angeles transit system and New York City’s Penn Station supports the Court’s jurisdiction over

those claims against TSA.       See ECF No. 11-3 at 19–20. Next, Plaintiff provides a 2015

PowerPoint, which appears to be a sales presentation created by a Turkish company featuring

Thruvision passive terahertz screening technology. See 2015 Thruvision PowerPoint at 2, ECF

No. 11-4; see also Pl.’s Notice of Suppl. Authority, ECF No. 24. The PowerPoint identifies both

the Air Force and Army as then-current users of Thruvision technology. ECF No. 11-4 at 13, 15.




                                                  24
The Court finds this sufficient to support jurisdiction at the pleadings stage over Plaintiff’s

Thruvision claims against the Air Force and Army. 7

       Other passive detection allegations do not support jurisdiction. Plaintiff cites two 2008

Homeland Security publications describing testing of passive wave detection systems by TSA and

the Space and Naval Warfare Systems Center (“SNWSC”). See ECF No. 11-3 at 9–10, 12. The

article regarding TSA does not support jurisdiction as it discusses only a period that precedes

patent issuance, see id. at 9–10; but, as discussed, Plaintiff has alleged facts demonstrating the

Court’s jurisdiction over claims regarding TSA’s post-2014 use of Thruvision passive detection

products. Plaintiff presents no further allegations regarding the SNWSC’s use of this technology,

leaving the Court without any facts from which to conclude that Plaintiff has demonstrated a claim

accruing after issuance of the ‘511 Patent. See id. at 12. Finally, Plaintiff provides a 2010 contract

between the Air Force and Thruvision. See Air Force Contract for Thruvision Tech. at 2, ECF No.

11-7; App. to Def.’s Mot. to Dismiss Pl.’s Compl. at 136–70, ECF No. 9-1. 8 However, since that




       7  Defendant claims that nothing in Plaintiff’s claim chart on this theory provides sufficient
information to determine when and whether the Air Force or Army procured the alleged
technology. ECF No. 17 at 22. Whether Plaintiff can actually prove jurisdiction on these claims,
as it must at the merits stage, is a question for a later date. Although the 2015 PowerPoint alone
may not be sufficient to ultimately prove Plaintiff’s claims against the Air Force and Army, it is
sufficient to demonstrate jurisdiction at this early pleading stage. See Eur. & Overseas Commodity
Traders, S.A. v. Banque Paribas London, 147 F.3d 118, 121 n.1 (2d Cir. 1998) (“In a close case,
the factual basis for a court’s subject matter jurisdiction may remain an issue through trial, and, if
and when doubts are resolved against jurisdiction, warrant dismissal at that time.”); see also In re
Vivendi Universal, S.A., No. 02 Civ. 5571 (RJH), 2004 WL 2375830, at *7 (S.D.N.Y. Oct. 22,
2004) (a court may reexamine subject-matter jurisdiction at a later stage of litigation should the
facts relied on to establish jurisdiction at the early stage prove unsupportive).

       8 The Government originally attached a 259-page appendix to its first Motion to Dismiss.
See ECF No. 9-1. It cites to and incorporates this appendix in the instant Partial Motion to Dismiss
without re-appending it. See ECF No. 17.
                                                 25
contract concluded before issuance of the ‘511 Patent, it does not support accrual of an independent

claim during the limitations period. See ECF No. 11-7 at 2.

       3.      Autonomous Vehicle and Vehicle Collision Detection Claims

       For the same reasons, Plaintiff’s autonomous vehicle claim is barred by the statute of

limitations. Its vehicle collision detection claim, however, is not time-barred. Plaintiff included

these claims for the first time in its Amended Complaint, filed July 7, 2020. See ECF No. 11

¶¶ 97–103. Like the passive detection claims, Plaintiff has not alleged that it previously submitted

a claim for compensation related to its autonomous vehicle and vehicle collision detection claims

to the relevant agencies having authority to settle those claims—i.e., the State Department, Federal

Bureau of Investigation (“FBI”), Secret Service, and Department of Veterans Affairs. See 35

U.S.C. § 286; ECF No. 11 ¶¶ 100–02. As such, no tolling applies, and Plaintiff must sufficiently

allege that any infringement from autonomous vehicles and vehicle collision detection systems

accrued on or after July 7, 2014. See 28 U.S.C. § 2501.

       To support its autonomous vehicle claim, Plaintiff alleges that the Government has

deployed the so-called MIDARS robot, “a four-wheeled robot outfitted with several cameras [and]

radar . . . that automatically performs random and preprogrammed patrols” on military bases and

other government installations. Autonomous Vehicles Claim Chart at 13, ECF No. 11-9. Plaintiff

cites a Wikipedia page titled “Military robot,” which identifies MIDARS as being “[i]n

development,” as well as a host of other news articles written within the limitations period. Id.

The Court concludes that these materials do not sufficiently demonstrate the Court’s jurisdiction

over Plaintiff’s MIDARS claim.

       First, based on the Court’s review of the page’s edit history, it appears the discussion of

the MIDARS robot contained in the “Military robot” Wikipedia page cited by Plaintiff has existed



                                                26
in nearly identical form on that page since at least 2005, long before issuance of the ‘511 Patent.9

The identical discussion was also contained in a 2012 edited version of the page. 10 Assuming the

accuracy of the information, the Wikipedia page relied on by Plaintiff does not support jurisdiction

as the prior versions of the page demonstrate that the MIDARS robot was in the development stage

between issuance of the ‘511 Patent and the commencement of the limitations period. See id.

       Plaintiff’s remaining exhibits, though published during the limitations period, likewise

support a finding that any claim accrued, if at all, before the limitations period. An article

published in 2017 describes the MIDARS robot as being introduced “[e]arlier” than 2009 and

merely restates, verbatim, the information existing in the Wikipedia article since at least 2012. See

id. at 49. A second 2017 article discussing “breakthroughs in artificial intelligence” refers to

MIDARS as one of a number of military “projects” arising “in the past several years,” but does

not specify any dates or suggest the then-current status of any project. Id. at 35 (emphasis added).

It also describes the functions of MIDARS in similar language that paraphrases the Wikipedia

page. See id. Likewise, a 2019 article states that the U.S. Government is “working on MIDARS”

but only cites to the Wikipedia page as support for its claim without providing any additional

information not contained on that page. Id. at 54. None of these articles show when MIDARS

was first used or manufactured or that it is currently being used or manufactured, only that it has

been considered “in development” before, during, and after the 2014 limitations period. And while

the articles themselves may have been written within the limitations period, the facts upon which

they rely have preexisted that period in identical form. Thus, assuming that the alleged



       See Military robot, https://en.wikipedia.org/w/index.php?title=Military_robot&oldid=
       9

23685250 (as of Sept. 21, 2005, 5:13 P.M.).

       See Military robot, https://en.wikipedia.org/w/index.php?title=Military_robot&oldid
       10

=476404679 (as of Feb. 12, 2012, 5:59 A.M.).
                                                 27
“development” of MIDARS involves performing the method covered by the ‘511 Patent (and the

Government does not challenge this point), Plaintiff’s exhibits support a claim accrual date

occurring pre-2014 since it was allegedly introduced and in development before 2009 and has

continued to be in development until present. Id. at 49.

       The remaining exhibits only discuss the technology that MIDARS allegedly relies on to

function; they do not discuss MIDARS, let alone the Government’s use of MIDARS. See id. at

61–66, 68–72, 74–75, 77–89, 91–92, 94–113. Taken together, Plaintiff has not presented facts

showing the Government’s alleged use of autonomous vehicle technology after issuance of the

‘511 Patent first accrued after July 7, 2014; thus, the Court lacks jurisdiction over Plaintiff’s

autonomous vehicle claims.

       On the other hand, in support of Plaintiff’s vehicle collision detection claims, it attaches to

its Amended Complaint several government contracts for purchase, modification, and repair of

alleged infringing vehicles performed during the limitations period. See State Dep’t Contract for

Armored Chevrolet Suburban, ECF No. 11-11 (contract starting in July 2018 and completed in

November 2020); Dep’t of Veterans Affairs Lease, ECF No. 11-12 (contract starting in May 2019

and completed in May 2020); FBI Contract for Modified Ford Police Explorers, ECF No. 11–13

(contract starting in September 2019 and completed in March 2020); Secret Service Contract to

Repair 2018 Dodge Charger, ECF No. 11-14 (contract starting in March 2020 and completed in

June 2020). These factual allegations are sufficient to satisfy the Court’s jurisdiction.

                                          *       *       *

       In sum, the Court finds that Plaintiff has not sufficiently pled facts demonstrating that its

claims accrued during the relevant limitation periods for the following claims: its aircraft detection

claims against the Air Force; its passive detection claims against the SNWSC and TSA based on



                                                 28
the 2008 publications, as well as those based on the 2010 Air Force contract; and its autonomous

vehicle claims regarding MIDARS. As such, these claims are time-barred and thus beyond the

Court’s jurisdiction.

   C.      Plaintiff’s Passive Detection Claim Based on Thruvision Equipment Donated to
           Peru Is Precluded by 28 U.S.C. § 1498(c).

        The Government also contends that two procurements that Plaintiff identified in support of

its passive detection claims—the State Department-Thruvision Contract No. 19PE50-19-C-0005

(“State Department Contract”) for equipment donated to the Peruvian Government in 2019 and the

CBP/INL-Thruvision procurement contained in Order No. 19AQMM-19-S-0232 (“CBP Call

Order”) for equipment donated to the Mexican Government in 2019—accrued outside the United

States and, although not time-barred, are precluded by 28 U.S.C. § 1498(c). ECF No. 17 at 19–

20; ECF No. 19 at 12–13; see ECF No. 9-1 at 171–201; 238–47. Plaintiff counters that “any

extraterritoriality defense” has not been established, characterizing the Government’s argument as

premature. ECF No. 18 at 19.

        Section 1498(c) states that the provisions of § 1498 do not apply to claims arising in a

foreign country. 28 U.S.C. § 1498(c); Zoltek Corp. v. United States, 672 F.3d 1309, 1326 (Fed.

Cir. 2012); Leonardo, 55 Fed. Cl. at 354. Contrary to Plaintiff’s position, the extraterritorial

provision of § 1498 is not an affirmative defense but rather defines the scope of the Court’s

jurisdiction. See Leonardo, 55 Fed. Cl. at 353–54 (analyzing extraterritorial bar as jurisdictional

question and explaining that the language of § 1498(c) is identical to the extraterritorial provision

of the Federal Tort Claims Act (“FTCA”), 28 U.S.C. § 2680(k)); Smith v. United States, 507 U.S.

197, 204 (1993) (affirming dismissal of FTCA claim for lack of subject-matter jurisdiction because

§ 2680(k) did not extend the Government’s waiver of sovereign immunity under the Act to claims

arising in a foreign country). Accordingly, if either of the contracts described above were


                                                29
exclusively performed internationally, then the Court would lack jurisdiction over claims premised

on those contracts. Because the application of § 1498(c) is a jurisdictional issue, Plaintiff bears

the burden. See Reynolds, 846 F.2d at 748.

        Applying that standard, the State Department Contract does not sufficiently demonstrate

jurisdiction over Plaintiff’s claim since it shows that use of the donated Thruvision equipment was

to occur entirely in Peru. The contract stated that Thruvision agreed to “provide Screening

Equipment and technical support for the [INL] Ports and Customs program in Lima.” ECF No. 9-

1 at 174. It listed the “American Embassy Lima” as paying for and receiving delivery of the

accused devices. Id. at 171. The “U.S. Embassy Lima” was also listed in the Federal Procurement

Data System—Next Generation as the Contracting Office. State Dep’t Contract for Thruvision

Tech. at 2, ECF No. 11-6. The documentation related to the State Department Contract directed

delivery to Lima, with Peru identified as the “principal place of performance.” Id. at 3; see ECF

No. 9-1 at 177. As such, Plaintiff’s claim regarding the State Department Contract is dismissed as

extraterritorial. 11



        11 The Government argues in passing that, to the extent Plaintiff asserts its claim accrued
where Thruvision manufactured the equipment, jurisdiction is still lacking because the contracts
at issue do not demonstrate the Government’s authorization and consent. ECF No. 17 at 20 n.8;
see Hughes Aircraft Co. v. United States, 534 F.2d 889, 898 (Ct. Cl. 1976) (government liability
under § 1498(a) for third-party infringement arises “upon a showing that (1) the accused use or
manufacture was undertaken for the Government, i.e., for the Government’s benefit; and (2) the
Government gave its authorization or consent for the accused use or manufacture” (emphasis
omitted)). The Amended Complaint does not allege, and the Court finds no evidence in the
contracting documents attached to the pleadings, that the Government authorized or consented,
explicitly or implicitly, to the alleged infringement of the ‘511 Patent through the manufacturing
of the donated Thruvision equipment. See Amos v. United States, No. 16-1094C, 2017 WL
946302, at *3 (Fed. Cl. Mar. 10, 2017) (“The mere existence of a contract . . . is not enough to
establish that authorization or consent was granted, but rather, a plaintiff must show that the
Defendant authorized the infringement . . . before immunity is waived.”); Sheridan v. United
States, 120 Fed. Cl. 127, 132 (2015), aff’d, 629 F. App’x 948 (Fed. Cir. 2015) (a plaintiff must
allege “facts that show the Government’s intention to accept liability for a specific act of claimed
                                                30
       In contrast, the CBP Call Order provides sufficient factual support to demonstrate the

Court’s jurisdiction over Plaintiff’s passive detection claim premised on the use of the accused

devices donated to the Mexican Government. Although the CBP Call Order identified the

“American Embassy Mexico” as the requisitioning office, ECF No. 9-1 at 238, and stated that CBP

was acquiring and donating the Thruvision equipment to “assist the Mexican INL in curtailing . .

. increasing violence,” id. at 240, the Order clearly described the place of performance as Mexico

and the United States, id. at 241. It further instructed Thruvision to make final delivery to the

INL’s warehouse in Laredo, Texas, where Thruvision was to “install . . . and integrate [the accused

devices] into the existing SAT [Mexican Tax Administration Service] and CBP screening Land

Ports of Entry” and to “provide training to SAT and CBP personnel at Three (3) different locations

in Mexico and the US.” Id. (emphasis added).

       The Court finds that Plaintiff’s passive detection claim based on the CBP Call Order is not

barred by § 1498(c). Although the donation letter to the Mexican Government suggests the

Thruvision equipment reached Mexico, it does not contradict the facts supporting an allegation

that CBP used the accused devices within the United States. Id. at 249–52. Since the Government

provides no other jurisdictional challenges to the CBP Call Order, the Government’s Motion is

denied as to those claims.




infringement”). Moreover, even if Plaintiff had sufficiently pled an authorization-and-consent
claim, it contends, at most, that the accused equipment, although used outside the United States,
“might have been manufactured in the United States.” ECF No. 18 at 19 (emphasis added). It,
however, provides no further argument or factual support that would give plausibility to such
claim. See Twombly, 550 U.S. at 557–58.

                                                31
   D.      Some, But Not All, of the Remaining Claims Should Be Dismissed Under RCFC
           12(b)(6).

        For Plaintiff’s remaining claims to survive dismissal under RCFC 12(b)(6), Plaintiff’s

pleadings must “give the defendant fair notice of what the . . . claim is and the ground upon which

it rests.” Disc Disease Sols. Inc. v. VGH Sols., Inc., 888 F.3d 1256, 1260 (Fed. Cir. 2018) (internal

quotation marks omitted) (quoting Erickson v. Pardus, 551 U.S. 89, 93 (2007)). The parties

disagree, however, as to the appropriate level of factual detail required to plead a claim of patent

infringement. Relying on the Federal Circuit’s decision in K-Tech Telecommunications, Inc. v.

Time Warner Cable, Inc., 714 F.3d 1277 (Fed. Cir. 2013), and the decision in 3rd Eye Surveillance,

LLC v. United States, 124 Fed. Cl. 438 (2015), Plaintiff contends that identifying an accused device

by name or product number is not required. ECF No. 18 at 20. Rather, according to Plaintiff, all

that is needed to plead a claim of infringement is sufficient information to provide notice to the

accused infringer and to “raise a reasonable expectation that discovery will reveal evidence” of

infringement. Id. at 21 (internal quotation marks omitted) (quoting Twombly, 550 U.S. at 556).

Under this standard, Plaintiff argues that its claim charts sufficiently describe the infringing

technologies to provide notice even if those technologies are unnamed. Id. The Government

concedes that the Federal Circuit has established a “notice and plausibility” standard that requires

a context-specific analysis of a plaintiff’s allegations but disputes that Plaintiff has met that

standard here, except as to the TSA’s post-2014 procurements of Thruvision equipment. ECF No.

19 at 14–15. Citing Artrip v. Ball Corporation, 735 F. App’x 708 (Fed. Cir. 2018), and Geospatial

Technology Associates, LLC v. United States, No. 16-346C, 2020 WL 4436332 (Fed. Cl. May 21,

2020), it contends that the pleading standard requires Plaintiff at least to identify how and when

an infringement occurred, not just allege infringement against unidentified devices sharing similar

functions. Id.


                                                 32
       1.      Pleading Standard for Infringement Claims

       K-Tech and 3rd Eye Surveillance are generally supportive of Plaintiff’s contention that it

need not name or identify by product number an accused device. See ECF No. 18 at 20–21. In K-

Tech, the Federal Circuit held that adequately identifying an accused device did not require naming

or providing a model number for the product where the defendants operated in secrecy.12 714 F.3d

at 1286. Instead, “provid[ing] sufficient information about a specific method of digital television

broadcast to put the defendants [(Time Warner Cable and DirecTV)] on notice of the infringing

activity” met the pleading standard where the plaintiffs, through pre-suit examination and

discussion, had conclusively determined that the defendants were infringing their patent related to

systems and methods for identifying a television program. 3rd Eye Surveillance, 124 Fed. Cl. at

443 (discussing K-Tech’s holding). In contrast, the court in 3rd Eye Surveillance determined that

the plaintiffs failed to support their claim of infringement where the complaint alleged only that

United States military and law enforcement agencies used “surveillance systems” infringing their

patents related to security alarm systems using real-time video. Id. In a world where the

Government uses a wide variety of surveillance systems, 3rd Eye Surveillance held that the

plaintiffs’ description was insufficient to provide notice to the Government of its allegations of

infringement. 13 Id.



       12 Of note, the Federal Circuit decided K-Tech in the context of Form 18 of the Appendix
of Forms to the Federal Rules of Civil Procedure (“Form 18”). See 714 F.3d at 1283–84.
Compliance with that form “effectively immunize[d] a claimant from attack regarding the
sufficiency of the pleading.” Id. at 1283; see Lifetime Indus., Inc., v. Trim-Lok, Inc., 869 F.3d
1372, 1377 (Fed. Cir. 2017). The Supreme Court has since abrogated Form 18. Lifetime Indus.,
869 F.3d at 1377 (citation omitted). The Federal Circuit, however, has not recognized a distinction
between the pleading standard of Form 18 and Iqbal/Twombly. Id.

       13  Because counsel had acknowledged using a variety of public documents to determine
that the Government was infringing the patents at issue but had not provided that information with
the plaintiffs’ complaint, the court denied the Government’s motion to dismiss for failure to state
                                                33
       Recent Federal Circuit decisions further illustrate the level of specificity required to plead

patent infringement. In Bot M8 LLC v. Sony Corporation of America, which was decided after

briefing on the instant Motion, the Federal Circuit held that “[a] plaintiff is not required to plead

infringement on an element-by-element basis.” 4 F.4th 1342, 1352 (Fed. Cir. 2021). “[R]eciting

the claim elements and merely concluding that the accused product has those elements,” however,

will not do; factual allegations suggesting plausibility are required. Id. at 1353 (upholding

dismissal of infringement claims relating to one patent where the allegations were inconsistent

with infringement and as to another patent where the allegations merely tracked the claim

language, but reversing dismissal as to two other patents where the plaintiff provided “specific

evidence” supporting infringement). As the Court explained, plausibility is not static but depends

on factors such as the “complexity of the technology, the materiality of any given element to

practicing the asserted claim(s), and the nature of the allegedly infringing device.” Id.

       In Disc Disease Solutions, despite the plaintiff only alleging that the accused devices met

“each and every element of at least one claim” of the relevant patents, the Federal Circuit

determined that identifying and naming the three accused devices, including attaching photos of

the devices, provided fair notice of infringement (even with minimal factual allegations as to the

patents’ claims), due to the simplicity of the technology at issue. 888 F.3d at 1260.

       In Artrip, the plaintiff’s third amended complaint alleged that the defendant infringed the

patents at issue “by use of one or more of the machines at least at [one specific manufacturing

plant],” but it failed to identify the accused devices, only stating that they were systems for

“forming and attaching lift-tabs to can ends.” 735 F. App’x at 714 (internal quotation marks




a claim, granted its motion for a more definite statement, and allowed the plaintiffs to file an
amended complaint. 3rd Eye Surveillance, 124 Fed. Cl. at 443–44.
                                                 34
omitted). The Federal Circuit held that describing an accused device with “broad functional

language” was insufficient to plead infringement. Id. at 715.

         Combined, these cases illustrate that to survive dismissal Plaintiff’s pleading must identify

the accused device thoroughly enough to provide Defendant “notice as to what [it] must defend,”

McZeal v. Sprint Nextel Corp., 501 F.3d 1354, 1357 (Fed. Cir. 2007), whether by describing the

accused device in sufficient detail or by specifically identifying the device by name or appearance.

K-Tech, 714 F.3d at 1286–87; Disc Disease Sols., 888 F.3d at 1260. Merely describing the

function of the patent and alleging that Defendant is using a device that performs identical

functions is insufficient. See Artrip, 735 F. App’x at 714–15. Once the plaintiff identifies an

accused device, it need not plead an infringement claim element by element. Bot M8, 4 F.4th at

1352. But facts demonstrating how, when, where, and why an infringement has occurred

satisfactorily provide notice of infringement. See Lifetime Indus. Inc. v. Trim-Lok, Inc., 869 F.3d

1372, 1379 (Fed. Cir. 2017).

         Because the Court has determined that Plaintiff’s aircraft detection and autonomous vehicle

claims should be dismissed for lack of jurisdiction, it is left to determine whether the surviving

passive detection and vehicle collision detection claims meet the pleading standard described

above.

         2.     Passive Detection Claims

         First, the Court looks to the remaining allegations contained in Plaintiff’s claim chart. The

claim chart describes the passive detection technology encapsulated within the ‘511 Patent in detail

and references a number of articles that describe agency use of similar technology. See ECF No.

11-3 at 2–6. Although Plaintiff has described in detail the process by which its technology operates

and has, in some cases, provided allegations of where the alleged infringing technology has been



                                                  35
used, its claim chart does not identify any specific technology itself, only making reference to

Thruvision as a producer of infringing technologies. See id. at 3–4; Artrip, 735 F. App’x at 714.

This is not sufficient, and thus, to adequately plead its claim, Plaintiff’s exhibits to the claim chart

must provide a sufficient factual basis.

       Plaintiff alleges that several Government agencies violated claim 16 of the ‘511 Patent

through the procurement of Thruvision passive detection equipment, citing five contracts with

Thruvision. The Government concedes that two TSA contracts for procurement of Thruvision

equipment sufficiently plead claims of infringement. See, e.g., ECF No. 17 at 7, 24; ECF No. 19

at 6, 13. Likewise, the CBP Call Order for Thruvision equipment donated to Mexico has been

deemed within the Court’s jurisdiction, and the Government makes no challenge under RCFC

12(b)(6) as to it. See ECF No. 17 at 19–20. All that remains to discuss is the 2018 article

describing the TSA’s use of body scanners within the LA transit system and New York’s Penn

Station and the Thruvision PowerPoint Plaintiff cites in support of its claim that the Army and Air

Force were, at the time the presentation was created in 2015, currently using infringing Thruvision

technology. See ECF No. 11-3 at 19–20; ECF No. 11-4 at 15.

       The 2018 article discussing the TSA’s use of body scanners provides sufficient factual

support to adequately plead a claim. Although it does not identify an accused instrumentality by

name or number, it contains sufficient information for the Government to know what it must

defend. See McZeal, 501 F.3d at 1357. It describes the infringing technology in some level of

detail. ECF No. 11-3 at 20 (“The device, known as ‘passive terahertz screening,’ . . . [is a] clunky

50-pound, computer-like device [that] screens passengers’ outlines and reveals any concealed

[items].”). It identifies the maker of the device—i.e., “Thruvision Americas.” Id. And it

specifically states when and where TSA used the technology. These facts satisfactorily provide



                                                  36
facial plausibility to Plaintiff’s claim and sufficient notice of infringement to the Government. See

Lifetime Indus., 869 F.3d at 1379; Bot M8, 4 F.4th at 1352.

       The remaining passive detection claims relate to the Air Force’s and Army’s alleged use

of Thruvision technology. In support of this allegation, Plaintiff attached to the Amended

Complaint a Thruvision PowerPoint identifying the Air Force and Army as then-“current users”

of Thruvision’s concealed object detection system. See ECF No. 11-4 at 15. Although a close

call, the Court finds that Plaintiff has sufficiently pled facts to state a claim. Purportedly published

in 2015, the PowerPoint identifies the Thruvision TS4 and TS5 systems with pictures and

descriptions and ties the Army and Air Force to use of one or both of the products within the

relevant period. 14 Id. at 7, 15. Like Disc Disease, although the allegations in the Amended

Complaint are conclusory, the identification of the accused devices by picture and name, combined

with the relatively straightforward nature of the alleged infringement (which implicates only one

of three independent claims in the ‘511 Patent, see ‘511 Patent at 14:49–60; 16:13–22; 16:29–38),

provides the level of notice and plausibility required to survive a Rule 12(b)(6) motion. See Disc

Disease, 888 F.3d at 1260; see also ECF No. 11-3 at 2–6.

       The Government argues that Plaintiff has not plausibly pled such claims against the Air

Force and Army because it has not presented “relevant contracts or other indicia of the alleged

infringement.” ECF No. 19 at 16; see also ECF No. 17 at 22 (representing that “a search of the

Federal Procurement Data System – Next Generation identified a single time-barred procurement

by the Air Force and no procurements by the Army from Thruvision”). At this preliminary stage,

that is not what the pleading standard requires. See Disc Disease, 888 F.3d at 1260; Lifetime



       14 Notably, the PowerPoint presentation also identifies TSA as a customer of Thruvision
products in the mass transit market, providing further factual support for Plaintiff’s allegation
that TSA has used infringing passive detection systems. ECF No. 11-4 at 13.
                                                  37
Indus., 869 F.3d at 1379 (“[Defendant’s] complaints concerning lack of detail ask for too much.”).

On a motion to dismiss, Plaintiff need not prove its case or even plead its claim of infringement

element by element. Bot M8, 4 F.4th at 1352; see Henke, 60 F.3d at 797 (courts “assume all factual

allegations to be true and . . . draw all reasonable inferences in plaintiff’s favor” in deciding a Rule

12(b) motion). As such, the Government’s Motion is denied as to Plaintiff’s post-2014 passive

detection claims against the Air Force and Army.

        3.      Vehicle Collision Detection Claims

        Plaintiff alleges that the Government violates claims 1 and 15 of the ‘511 Patent through

its purchase of “hundreds of thousands of vehicles from U.S. automakers and tens of thousands of

vehicles from foreign automakers” containing collision detection technology. ECF No. 11 ¶¶ 98–

99. As factual support, the Amended Complaint cites contracts for the purchase of Chevrolet

Suburban 3500s by the State Department, Chevrolet Suburban “Executive Protection Vehicles” by

the Department of Veterans Affairs, and Ford Police Explorers by the FBI, as well as the Secret

Service’s repair of a 2018 Dodge Charger. Id. ¶¶ 100–03.

        The Government argues that Plaintiff’s claims involving Ford and General Motors (“GM”)

are precluded under the doctrine of Kessler v. Eldred, 206 U.S. 285 (1907), because Plaintiff

brought claims directly against both companies in related litigation and those suits have since been

dismissed with prejudice. See ECF No. 17 at 24 (citing JG Techs. LLC v. Ford Motor Co., No.

2:20-cv-165 (E.D. Tex. filed May 31, 2020); JG Techs. LLC v. Gen. Motors, LLC, No. 2:20-cv-

166 (E.D. Tex. filed May 31, 2020)); ECF No. 19 at 17. Nowhere in Plaintiff’s Opposition does

it dispute this argument. See ECF No. 18 at 27. As such, Plaintiff concedes its vehicle collision

detection claims premised on the Government’s use of Ford and GM vehicles. See Cardiosom,

LLC v. United States, 91 Fed. Cl. 659, 664 (2010), rev’d on other grounds, 656 F.3d 1322 (2011).



                                                  38
        Regarding the allegations related to the 2018 Dodge Charger, the Government argues that

repair of this vehicle cannot constitute a new infringement as a matter of law. ECF No. 17 at 24.

In response, Plaintiff contends that the purpose of its reliance on the contract for repair of the

Dodge Charger is to illustrate government use within the relevant period, calling the Government’s

repair/reconstruction argument irrelevant. ECF No. 18 at 27. Although the Court agrees with

Plaintiff that the purpose of the contract is to illustrate use, not an infringing act in the repair itself,

Plaintiff nonetheless fails to state facts sufficient to support a claim of infringement based on this

contract.

        Beginning with the claim chart, Plaintiff describes in detail the manner in which the

accused instrumentalities—for example, Fiat/Chrysler cars equipped with the Forward Collision

Warning-Plus system—allegedly infringe the ‘511 Patent. Fiat/Chrysler Claim Chart at 2–3, ECF

No. 11-17. It also provides evidence that identifies accused systems by name and the types of

vehicles that possess those systems. Id. at 7. What is lacking is adequate factual support that ties

the accused instrumentalities to government use. Bot M8, 4 F.4th at 1352 (the plaintiff must allege

facts sufficient for the court to “draw the reasonable inference that the defendant is liable for the

misconduct alleged”) (quoting Iqbal, 556 U.S. at 678).

        The facts Plaintiff alleges do not allow the Court to conclude or reasonably infer that the

Government used or is using Chrysler vehicles that have the infringing collision detection systems.

See ECF No. 11-14 at 2; ECF No. 17-1 at 66–71. The contract submitted with the Amended

Complaint does not indicate whether the 2018 Dodge Charger that was repaired in 2018 was

equipped with such technology. See ECF No. 11-14 at 2. As Plaintiff’s exhibits suggest, 2018

Dodge vehicles “can be equipped” with infringing technology that was “available” at the time for




                                                    39
Dodge Chargers. 15 ECF No. 11-17 at 7 (emphasis added) (describing the Full-speed Forward

Collision Warning-Plus system, which “operates with all the capabilities of Forward Collision

Warning-Plus”). Plaintiff, however, has not pled any facts supporting the inference that the

infringing technology is a standard feature of these vehicles; in fact, the materials submitted could

support the opposite inference thereby undercutting Plaintiff’s allegations. See id.; Bot M8, 4 F.4th

at 1354. At most, Plaintiff’s allegations suggest that it is possible that the 2018 Dodge Charger

(or other such vehicles in the Government’s fleet) have technology that infringes the ‘511 Patent,

but Plaintiff has not provided enough information to suggest the allegation is plausible. See Bot

M8, 4 F.4th at 1352 (“‘The plausibility standard is not akin to a ‘probability requirement,’ but it

asks for more than a sheer possibility that a defendant has acted unlawfully.’” (quoting Iqbal, 556

U.S. at 679)).

        Accordingly, Plaintiff’s vehicle detection claims are dismissed for failure to state a claim.

   E.        Plaintiff’s Alternative Request for Leave to Amend Its Complaint Is Denied.

        In its Opposition, Plaintiff requested that it be allowed to file a second amended complaint

if the Court believes any of its claims are insufficiently pled. ECF No. 18 at 27–28. Plaintiff

argues that justice requires amendment considering its allegations that the Government secretly

used infringing devices, as well as its discovery—after filing its Amended Complaint—of articles

supporting its aircraft detection claims. Id. The Government calls the request to amend “futile”

and notes that Plaintiff has not separately moved for leave to amend, attempted to obtain the




        15 Plaintiff’s remaining exhibits in support of its vehicle collision detection claim are
similarly unsupportive. At most they demonstrate that several vehicles produced by Chrysler,
Dodge, Jeep, Ram, and FIAT can be equipped with vehicle detection technology, not that they are
likely to be, or in fact are, equipped with such technology. Nor do they lend plausibility to the
allegations that the Government uses vehicles with the alleged infringing technology. See, e.g.,
ECF No. 11-17 at 7.
                                                 40
Government’s written consent, or provided a proposed amended pleading to either the Court or

the Government. ECF No. 19 at 18.

       The Court should grant leave to amend the pleadings “freely . . . when justice so requires.”

RCFC 15(a)(2). If the Court deems amendment futile, however, it may deny leave to amend on

that basis. See Foman v. Davis, 371 U.S. 178, 182 (1962). To defeat a futility objection, the

moving party must provide facts demonstrating that the amended pleading could survive

dispositive motions and would not be tainted with the same defects found in the existing complaint.

Kemin Foods, L.C. v. Pigmentos Vegetales Del Centro S.A. de C.V., 464 F.3d 1339, 1355 (Fed.

Cir. 2006); see Cultor Corp. v. A.E. Staley Mfg. Co., 224 F.3d 1328, 1333 (Fed. Cir. 2000).

       Plaintiff’s amendment request is denied. Plaintiff’s one-paragraph request lacks sufficient

factual detail or legal argument to allow the Court to conclude that amendment would be a

worthwhile endeavor. See Kemin Foods, 464 F.3d at 1355. As discussed, Plaintiff has failed to

demonstrate secret use in this case, either in opposition to the Motion to Dismiss or in the Amended

Complaint, which include only conclusory allegations of secret use devoid of any factual support.

The only other basis for Plaintiff’s amendment request pertains to the articles it discovered relating

to Russian use of anti-stealth technology and the Navy’s desire for ultraviolet cloaking devices.

See ECF No. 18 at 27–28. Two of these articles were published in 2012 and thus available to

Plaintiff long before it filed even the original Complaint. Regardless, since the Court has already

concluded that the articles are insufficient to support jurisdiction, allowing amendment to include

these materials in the pleadings would be futile. See Kemin Foods, 464 F.3d at 1355. As such,

Plaintiff’s alternative request for leave to amend the Complaint for a second time is denied.




                                                 41
                                        III. CONCLUSION

       For the foregoing reasons, the Court ORDERS that the Government’s Partial Motion to

Dismiss (ECF No. 17) is GRANTED IN PART and DENIED IN PART. The Court DENIES

the Government’s Motion as to the alleged infringement claims premised on the CBP Call Order

for Thruvision technology donated to the Mexican Government, the TSA’s use of Thruvision

technology in the Los Angeles transit system and New York City’s Penn Station, as well as the

Air Force and Army’s post-2014 use of Thruvision technology. The Motion is GRANTED as to

each of Plaintiff’s remaining claims, with the exception of the claims premised on the two post-

2014 TSA contracts with Thruvision not at issue in the Government’s Motion. Plaintiff’s

alternative request for leave to amend is DENIED.

       The Court further ORDERS that the Government’s first Motion to Dismiss (ECF No. 9)

is DENIED AS MOOT.

       This opinion is being filed under seal because it cites to and discusses documents appended

to Defendant’s first Motion to Dismiss, which were filed under seal. The Court will unseal this

opinion in its entirety after November 10, 2021, unless the parties submit by no later than

November 5, 2021, an objection specifically identifying the sensitive and/or protected information

subject to redaction. Any objecting party must submit a proposed redacted version of the decision

and provide the reason(s) supporting the party’s request for redaction.

       SO ORDERED.



 Dated: October 29, 2021                             /s/ Kathryn C. Davis
                                                     KATHRYN C. DAVIS
                                                     Judge




                                               42